Citation Nr: 1809318	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than June 30, 2009 for the 50 percent evaluation assigned for chronic headaches secondary to traumatic brain injury (TBI) associated with loss of part of skull, and for a 10 percent evaluation assigned for brain injury with partial loss of left leg and foot and granted service connection and assigned an initial 40 percent evaluation for dizziness associated with TBI.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969 in the United States Army. The Veteran served during the Vietnam War Era and was involved in combat.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The May 1971 rating decision, which was not appealed, granted service connection for a loss of part of skull and assigned a 50 percent evaluation.

2. In June 2009, the Veteran filed a claim for service connection for TBI and associated disabilities and for an increased evaluation for chronic headaches.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 30, 2009 for the evaluation of 50 percent for chronic headaches secondary to TBI associated with loss of part of skull, 40 percent evaluation for dizziness associated with TBI, and 10 percent evaluation assigned for brain injury with partial loss of left leg and foot have not been met. 38 U.S.C. § 5110, 5121 (West 2012); 38 C.F.R. § 3.400, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C. § 5110 (2012), as implemented by 38 C.F.R. § 3.400 (2017).  38 U.S.C. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.§ 5110 (b)(1) states that "the effective date of an award of disability compensation to a Veteran shall be the day following the date of the Veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

In a July 13, 2010 decision, the RO granted service connection for a dizziness associated with TBI, an increased evaluation of 50 percent for chronic headaches, and an increased evaluation of 10 percent for brain injury with partial loss of left leg and foot mobility. The RO implemented the decision and assigned an effective date of June 30, 2009, the date the Veteran filed his claim.

The Veteran contends that the effective date for his claimed disabilities associated with his TBI and loss of skull should be August 25, 1969, which is the date when he separated from service. At a hearing before the Board, the Veteran stated that he has experienced headaches since his gunshot wound, which he incurred in service. See August 2017 Transcript. He described the headaches as occurring 3 to 4 times a week, which has rendered him unable to work. The Veteran noted that he did not seek treatment for his TBI condition because he had a long history of taking his son for spina bifida treatments. It was not until his son passed away in 2000 when the Veteran sought treatment for TBI and related residual symptoms.

The Veteran's representative argues that the Veteran's claim for an earlier effective date for his TBI and residuals should be the Veteran's August 1969 separation date. He states this it is clear and unmistakable error that the April 1970 VA examination, which evaluated the Veteran's loss of skull, should have considered TBI and associated symptoms such as headaches, dizziness, and extremity weakness.

Procedurally, the Veteran filed an initial claim in August 1969. The claimed conditions were listed as the following: 1) shrapnel wounds, skull, back (lower right), and left shoulder; and 2) paralysis of complete left side, i.e. ankle, foot, shoulder, hips, etc. due to shrapnel wounds. See August 1969 VA Form 21-536. The RO granted service connection for loss of skull with a disability rating of 50 percent, and gunshot wounds to the right flank, right buttocks, left arm, and left shoulder with a noncompensable disability rating. The Veteran did not appeal this decision.

Review of the Veteran's claims file indicates that he was evaluated for left leg weakness as secondary to traumatic brain injury in April 2002. A May 2007 rating decision evaluated chronic headaches; however, there was no indication of a claim for traumatic brain injury being raised. Although VA treatment records do note symptoms of TBI, including the Veteran's subjective report of headaches in the April 1970 VA examination, they do not show definitive symptoms that would allow for an increased evaluation of the service connected disability prior to receipt of his claim on June 30, 2009.  Rather, it was not factually ascertainable that an increase in disability occurred in the one year period prior to the initiation of the claim.  Thus, an effective date earlier than June 30, 2009 is not warranted.  

II. Clear and Unmistakable Error

A decision of a duly constituted rating agency (e.g., the Regional Office (RO) or the Board) will be final and binding upon all VA field offices as to conclusions based on evidence on file at the time and will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE). 38 C.F.R. § 3.104(a), 3.105(a), 20.1403 (2017).

The Veteran has not met the specific requirements to consider the claim under CUE. While the Board acknowledges that the Veteran and his representative argued that the April 1970 VA examiner should have considered TBI and residual symptoms in association with the loss of skull claim, this does not satisfy the procedural requirements for the Board or the Regional Office to adjudicate the claim based on CUE. For additional reference, if the Veteran wishes to file a formal CUE claim, the Board directs his attention to Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (a disagreement as to how the facts were weighed or evaluated is not a basis for CUE). Additionally, the fact that medical knowledge was not advanced to its current state, such as a new medical diagnosis that "corrects" an earlier diagnosis, may not form the basis for a valid claim of clear and unmistakable error because it is premised upon facts that were not then of record. Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).

ORDER

Entitlement to an effective date earlier than June 30, 2009 for the 50 percent evaluation assigned for chronic headaches secondary to traumatic brain injury (TBI) associated with loss of part of skill, 40 percent evaluation for dizziness associated with TBI, and for a 10 percent evaluation assigned for brain injury with partial loss of left leg and foot is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


